PER CURIAM:
Emory Johnson, Jr., appeals the district court’s order granting the Defendant’s Fed.R.Civ.P. 56 motion for summary judgment in this employment discrimination and retaliation action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Aluminum Co. of America, 397 F.Supp.2d 688 (M.D.N.C.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.